Name: Council Regulation (EC) No 176/2000 of 24 January 2000 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: competition;  communications;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32000R0176Council Regulation (EC) No 176/2000 of 24 January 2000 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 022 , 27/01/2000 P. 0029 - 0034COUNCIL REGULATION (EC) No 176/2000of 24 January 2000amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURES(1) The Council, by Regulation (EC) No 1015/94(2), imposed a definitive anti-dumping duty on imports of television camera systems (hereinafter "TCS") originating in Japan.(2) The Council specifically excluded from the scope of the anti-dumping duty the professional camera systems listed in the Annex to that Regulation (hereinafter referred to as "the Annex"), representing high-end professional camera systems technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, but which cannot be regarded as broadcast cameras.(3) In October 1995, the Council, by Regulation (EC) No 2474/95(3), amended the abovementioned Regulation (EC) No 1015/94, in particular as regards the like product definition and as regards certain models of professional camera systems explicitly exempted from the scope of the definitive anti-dumping duty.(4) In October 1997, the Council, by Regulation (EC) No 1952/97(4) amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki in accordance with Article 12 of Regulation (EC) No 384/96. Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems adding them to the Annex.(5) In January 1999, the Council, by Regulation (EC) No 193/1999(5) amended Regulation (EC) No 1015/94 adding certain successor models of professional camera systems to its Annex and thus excluding those from the application of the definitive anti-dumping duty.B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS1. Procedure(6) Subsequently, a number of Japanese exporting producers informed the Commission that they intended to introduce new models of professional camera systems into the Community market and requested to add these new models of professional camera systems and their accessories to the Annex and thus exempt them from the scope of the anti-dumping duties.(7) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operational part of Regulation 1015/94 should be amended accordingly.2. Models under investigation(8) Applications were received for the following models of professional camera systems, supplied with the relevant technical information:(i) Hitachi Denshi, Ltd. (hereinafter "Hitachi")- Camera head V-21, which was presented as a successor model of camera head Z-ONE.DA, and which was sold without a triax adaptor;- new accessories to V-21:- 1.5 inch viewfinder GM-9, which was presented as the standard viewfinder for camera head model V-21;- camera adaptor CA-Z31 and CA-Z32, which were presented as successor models of camera adaptors CA-Z1A and CA-Z2 already included in the Annex, and which are to be connected with the camera head model V-21;- camera control panel RC-Z2A and RC-Z21A, which were presented as successor models of camera control panels RC-Z2 and RC-Z21, already included in the Annex;- Camera head V-21 W, which was presented as the wide screen version of camera head V-21;- 5 inch viewfinder GM-51, which was presented as the standard viewfinder for camera head model V-21W;All above models are sold without a corresponding triax system or triax adaptor.(ii) Olympus Winter & IBE GmbH (hereinafter "Olympus")- camera control unit OTV-S6, which was represented as a model used in the medical sector and as a successor model of OTV-S5, already included in the Annex.(iii) Matsushita- camera head AW-F575HE, which was presented as a successor model of camera head WV-F565HE already included in the Annex;- camera adaptor AW-AD500AE and AW-AD700BSE, which were presented as successor models of camera adaptor WV-AD500E and WV-AD700ASE already included in the Annex.(iv) Ikegami Tsushinki Co, Ltd (hereinafter "Ikegami")- camera head HC-400 and HC-400W, which were presented as successor models of camera head HC 390 already included in the Annex.- new accessories to camera head HC-400 and HC-400W- viewfinders VF 15-46;- operational control panel RCU-390;- camera adaptor CA-400;- camera control unit MA-200A;All above models are sold without a corresponding triax system or triax adaptor.(v) Victor Company of Japan, Ltd (hereinafter "JVC")- camera head KY-D29WECH, which was presented as a wide-screen version of the predecessor model KY-D29ECH already included in the Annex;- viewfinders VF-P116WE and VF-PSSOWE, which can be connected to the abovementioned new camera head KY-D29WECH and which are successor models of the viewfinders VF-P116, respectively VF-P550BE, already included in the Annex;All above models are sold without a corresponding triax system or triax adaptor;3. Findings(9) The Commission carried out a technical examination including a detailed comparison of the models concerned with their predecessor models listed in the Annex and found that they were almost completely identical. The small differences found are the result of the technical development in the TCS sector but did not affect the classification of these TCS as professional camera systems. Therefore, it was concluded that all models concerned should be excluded from the scope of the existing anti-dumping measures.(10) The Commission informed the Community producers and the exporters of TCS of its findings and provided them with an opportunity to present their views. On this basis and in the light of the fact that the interested parties did not object to the Commission's conclusions, all models and related equipment listed in recital (8) are professional camera systems. It follows that they should be exempted from the application of the anti-dumping duty applicable to certain television camera systems originating in Japan, and that the Annex should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The Annex of Regulation (EC) No 1015/94 shall be replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Commission.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 193/1999. (OJ L 22, 29.1.1999, p. 10).(3) OJ L 255, 25.10.1995, p. 11.(4) OJ L 276, 9.10.1997, p. 20.(5) OJ L 22, 29.1.1999, p. 10.ANNEX"ANNEXList of professional camera systems not qualified as broadcast camera systems which are exempted from the measures>TABLE>"